Citation Nr: 0801566	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to April 5, 2004, for 
grant of a 100 percent rating for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the veteran a 70 percent 
rating for post-traumatic stress disorder, effective May 28, 
2004.

In a November 2004 DRO decision, the veteran's rating was 
increased to 100 percent, effective May 28, 2004.  In July 
2006, the RO granted an earlier effective date of April 5, 
2004, for the 100 percent rating for post-traumatic stress 
disorder.  Thus, the portion of his increased rating claim 
that remains before the Board is entitlement to a rating of 
100 percent for the period of June 8, 1998, to April 5, 2004. 

In November 2007, the veteran testified at a Travel Board 
hearing at the Oakland RO, and a transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Between June 8, 1998 to April 5, 2004, the veteran 
maintained occupational and social impairment with 
deficiencies in most areas.  

3.  Since April 5, 2004, the veteran has experienced total 
occupational and social impairment.  

4.  A 50 percent rating was assigned for post-traumatic 
stress disorder in an October 2002 rating decision, effective 
June 8, 1998.  The veteran was advised of the rating 
decision, but did not appeal any aspect of the rating.  The 
October 2002 rating decision is final.

5.  The veteran filed a request for an increased rating in 
May 2004.  The veteran experienced an increase in disability 
within one year of his May 2004 claim.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision assigning a 50 percent 
rating for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

2.  Criteria for assignment of an effective date earlier than 
April 5, 2004, for the grant of a 100 percent rating for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2004 notice was given prior to 
the appealed AOJ decision, dated in October 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disability, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In November 2007, the veteran 
appeared and testified at a Travel Board hearing in Oakland.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran contends that in January 2003, he met with his 
veteran's service officer (VSO) and completed and signed a 
notice of disagreement (NOD) for the October 2002 rating 
decision.  He asserted that he should have a 100 percent 
rating for his post-traumatic stress disorder, effective from 
the time of his initial claim from June 8, 1998.  The NOD was 
never filed with VA.

In an April 2005 letter, the veteran's psychologist noted 
that the veteran sought to file an NOD to the October 2002 
rating decision.  She recalled helping him schedule an 
appointment with his VSO in January 2003 to prepare the NOD.  
The psychologist also claimed responsibility for advising the 
veteran to not call and check on the status of his claim.  
She advised that the veteran's post-traumatic stress disorder 
symptoms were "severe and debilitating" at the time of the 
October 2002 rating decision.  

The veteran's VA psychologist indicated in a May 2006 letter 
to VA that she thought the veteran was 100 percent disabled 
in February 2002.  She advised that the veteran was one of 
the "most emotionally disabled combat veterans [she] had 
ever met."  

In an August 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder.  A 30 percent 
rating was assigned as of June 1998 and was increased to 50 
percent in October 2002, effective June 1998.  The veteran 
was advised of this rating decision and of his appellate 
rights.  There is no evidence of record that the veteran 
voiced any disagreement to VA with the October 2002 decision, 
prior to May 2004, and, as such, the rating decision became 
final after one year of notification.  See 38 C.F.R. §§ 
20.302 and 20.1103.  Thus, the decision can only be revised 
upon a showing of clear and unmistakable error.  See 38 
C.F.R. § 3.105. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

As noted above, the Board finds that the veteran's February 
2002 claim was adjudicated in October 2002 and that 
adjudication became final.  As such, the subsequent grant of 
increased ratings cannot be made effective as of the date of 
the original claim short of a showing of clear and 
unmistakable error in the October 2002 rating decision.  The 
veteran has not alleged any such error. 
The appropriate date for assignment of additional benefits 
granted must be the date of receipt of the current claim in 
May 2004, unless there is evidence showing an increase in 
disability within one year of the May 2004 claim.  VA medical 
evidence, dated April 5, 2004, showed an increased disability 
due to post-traumatic stress disorder.  The April 5, 2004, 
medical evidence is the only evidence of an increase in 
disability within one year of the May 2004 claim.  Therefore, 
the Board finds that it is not factually ascertainable that 
an increase in disability began prior to April 5, 2004, in 
order to assign a date earlier than the date of receipt of 
claim for the award of increased ratings.

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular rating is the date when the veteran's 
disability was shown to have increased to 100 percent-on 
April 5, 2004.  Although the Board appreciates the veteran's 
argument that he should be awarded a 100 percent rating since 
his initial claim in 1998, or at minimum, since his February 
2002 claim for an increased rating, it is bound by the 
evidence of record which shows that the veteran did not 
appeal the 1998 or 2002 rating decisions, did not have a 
factually ascertainable increase in disability between May 
2003 and April 2004, and did not submit his current claim for 
an increase until May 2004.  The Board is sympathetic to the 
veteran's contention that he submitted his NOD to his VSO in 
January 2003 regarding the October 2002 rating decision, but 
absent evidence that VA knew of the veteran's intent to 
disagree with its 2002 rating decision, the Board is bound to 
assign the rating based upon the veteran's May 2004 request 
for an increased rating.  Consequently, his appeal for an 
earlier effective date must be denied. 






	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than April 5, 2004, is denied for 
the grant of a 100 percent rating for post-traumatic stress 
disorder. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


